Citation Nr: 1550291	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  15-08 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1952 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss did not arise during and is not causally related to his excessive noise exposure from active military service.

3.  The Veteran's tinnitus did not arise during and is not causally related to his excessive noise exposure from active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A predecisional letter, sent in January 2013, advised the Veteran what the evidence must show for service connection, including the elements of a claim, the evidence the Veteran was expected to provide, and the evidence VA would seek to obtain.  It also advised the Veteran of how disability ratings and effective dates would be assigned in the event service connection is granted.  Thus, the duty to notify has been satisfied with regard to these claims.  See Dingess/Hartman, 19 Vet. App. 473.

VA has also fulfilled its duty to assist the Veteran.  The Veteran's VA treatment records, and lay statements made in support of his claim have been associated with the claims file.  Additionally, the Veteran was given the option to present testimony before a member of the Board, but did not avail himself of said opportunity.  The Veteran was also provided with VA examination regarding the issues here on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Review of the November 2013 examination report demonstrates that appropriate audiological testing was utilized by the examiner, a board-certified audiologist, who recorded the Veteran's lay statements, acknowledged his in-service noise exposure, and provided clearly-explained conclusions regarding the etiology of the Veteran's current hearing loss disability and tinnitus.  Such will be discussed in greater detail, below.  The VA examiner's stated opinions, supported by clearly-stated rationales, are found by the Board to be sufficient for adjudication of the claims.  

The Board acknowledges that the Veteran's service treatment records are unavailable for review.  In November 2013, the Veteran was sent a Formal Finding of Federal Records Unavailability, notifying him that his service treatment records (STRs) from active service were not available for review and enumerating the efforts made to obtain such records.  Shortly thereafter, also in November 2013, the National Personnel Records Center (NPRC) responded that the Veteran's STRs were "fire-related" (referring to a fire at the NPRC in 1973) and therefore unavailable.  The Veteran was sent supplemental notice informing him of NPRC's response.  When a claimant's medical records are lost or destroyed, VA has a "heightened" duty to assist in the development of the claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  VA asked the Veteran to submit any service medical records in his possession, or documents that could substitute for service medical records, such as buddy statements.  The Veteran has not provided such evidence.

The Board further acknowledges that a March 2006 VA treatment record states that the Veteran received private primary care from providers outside VA, but the Board also notes that there is nothing in the claims file that would indicate that the Veteran received care or treatment relevant to the current appeal.  Although the Veteran's representative asserted in an October 2015 informal hearing presentation that "it is a distinct possibility that the veteran was given hearing tests during his employment," and that the RO should have inquired about this, the Veteran was provided notice, in January 2013, that he could submit treatment records or identify the source(s) of records from which he wanted VA to obtain such records.  The Board notes that the Veteran submitted a May 2013 statement wherein he described first scheduling a hearing test to get his "ears checked" in 2009.  No mention was made of prior audiological testing, via his employer or otherwise.  Neither the Veteran nor his representative have asserted that the Veteran actually underwent audiological testing other than that recorded in the claims file, and the Board finds that remand to specifically ask the Veteran whether his employer conducted hearing tests based on the representative's assertion that such possibility exists is unlikely to unearth relevant documents; remand on this basis, therefore, would only result in delay and additional burden on VA without a benefit flowing to the Veteran, and is found to be unnecessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 



II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Recently, the Court held that "organic disease of the nervous system" should be interpreted to include tinnitus, at a minimum where there is evidence of acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258, 260 (2015). Sensorineural hearing loss, as an organic disease of the nervous system, is also among the "chronic diseases" enumerated under section 3.309(a).  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. at 711 , aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

III.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was provided with VA examination in November 2013.  Audiometric results documented in the examination report show that the Veteran has a degree of hearing loss, bilaterally, which meets the requirements for a current "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385.  

The Veteran contends that his current hearing loss disability is a result of excessive noise exposure during military service, where he performed duties as a weapons trainer and was involved in combat.  The Veteran's service personnel records document a principal military duty assignment as a light weapons infantryman, and his DD Form 214 documents that he received the Combat Infantryman Badge.  Therefore, the Veteran's statements regarding military noise exposure are found to be consistent with his duties in service.  See 38 U.S.C.A. § 1154(a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service . . . ."); VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  The Duty MOS Noise Exposure Listing indicates exposure to hazardous noise as "highly probable" for those with service as infantrymen.  Additionally, as a combat veteran whose assertions of acoustic trauma from combat are consistent with the time, place, and circumstances of such service, the Veteran is presumed to have sustained acoustic trauma in service.  See Colette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Therefore the Veteran's exposure to excessive noise during active military service is conceded.

The Veteran has thus been shown to have a current hearing loss disability for VA service connection purposes, and to have been exposed to excessive noise during service.  The remaining question at issue is whether the former is etiologically related to the latter.   

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's current hearing loss disability is etiologically related to his in-service noise exposure.

The Veteran was provided with a VA audiological examination in November 2013.  The examiner conducted pure tone threshold and Maryland CNC word discrimination testing and determined that the Veteran suffered from bilateral sensorineural hearing loss.  Pure tone thresholds, in decibels, were as follows:





HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
50
70
85
80
80
80
70
LEFT
65
70
70
75
75
75
85

The examiner noted that it is unknown whether or not a positive threshold shift occurred in either ear during service, as no service treatment records were located.   She then provided an opinion that it was not at least as likely as not that the Veteran's current hearing loss was caused by or a result of military service.  The examiner wrote that the Veteran reported experiencing hearing difficulties since he was approximately 50 years of age (noting that this represents and onset of 27 years after discharge from service).  She additionally wrote that while the Veteran was exposed to significant gunfire as a weapons trainer and in combat, he also worked as a cabinet installer (using power tools) for 24 years after his discharge, with the Veteran stating that he was "in and out" of a noisy shop where a planer was being operated.  The Veteran also reported hobbies including woodworking, with hearing protection, and formerly hunting duck and pheasant.  Acknowledging the lack of STRs, the examiner based her opinion on the Veteran's reports and the findings at the time of the VA examination.  She then provided the following conclusion:

"Given the flatter configuration of his hearing loss (not typically associated with noise exposure), the fact that vet states he did not begin to experience hearing difficulties until approximately 27 years after his discharge, that he held a noisy position for 24 years after his discharge, and that he did not obtain his first hearing aids until approximately 56 years after his discharge, it is the opinion of this examiner that vet's claimed hearing loss is less likely than not caused by or a result of military noise exposure."

The Board finds the report of the VA examiner should be accorded significant probative weight, as it was based on full consideration of the Veteran's documented history and lay assertions, and is supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  The Veteran's representative disputed the adequacy of the examiner's opinion and asserted that the examiner did not consider the following: the Veteran worked installing cabinets using tools with minimal noise and did not work in the shop with loud equipment; a May 2013 letter from the Veteran states that his hearing loss and tinnitus started when he was 22 and never went away; and that the Veteran wore ear protection during his work around power tools because his employer was required to furnish such protection by state law.  The Veteran's representative also argued that the examiner seemed to have made up the fact that the Veteran's hearing loss existed prior to service.  

Despite the arguments to the contrary, the Board finds the examination report to be adequate.  As an initial matter, although it is true that "yes" was entered as the response to the question of whether the Veteran's hearing loss existed prior to service, the Board reads this as merely a typographical error, as the rationale provided clearly notes that service treatment records were absent and highlights statements made by the Veteran that he did not experience hearing difficulties until he was approximately 50 years of age.  The Board believes this to be the case in part because the rationale stated reflects a greater deal of thought, as it was entered using free-form text and specifically references specifics of this case, as opposed to the "yes" response to question of whether the Veteran's hearing loss pre-dated service, as this merely involved the checking of a box.  As it does not appear the examiner based her conclusion on an inaccurate factual premise regarding pre-service hearing loss, the probative value of the report does not suffer as a result of such error.  Additionally, the argument that the examiner mistakenly assumed that the Veteran worked in the noisy shop is undercut by the notation in the examination report that the Veteran stated he was "in and out" of the noisy shop where a planer was being operated.  Further, while it is true that there is no notation in the examination report that the Veteran wore hearing protection during his long period of work in a noisy-environment, even assuming that this was the case, the examiner's finding that the pure tone threshold testing demonstrated a configuration of hearing loss not typically associated with noise exposure, in conjunction with highlighting that the Veteran reported a greater than 25 year delay in experiencing subjective hearing difficulties would lead the Board to conclude that the examiner considered something other than noise exposure to represent the cause of the Veteran's current hearing loss disability.  Any purported mistakes then regarding the Veteran's experiences with noise exposure since service are therefore rendered less consequential.

Turning to the assertions made in the December 2013 notice of disagreement and August 2015 VA Form 646 that the Veteran's hearing loss arose during service when he was 22 years of age, the Board finds them to be less then credible, given their inconsistency with the Veteran's report to the VA examiner that he had experienced hearing difficulties since he was approximately 50 years of age.  The Board notes that, despite the representative's statements to the contrary, there is no evidence from prior to the December 2013 notice of disagreement indicating that the Veteran had experienced hearing difficulties either in service or since separation from service.   Although the representative asserted that the Veteran stated in the May 2013 letter that his hearing loss started when he was 22 years old, a closer reading of this letter demonstrates that the Veteran actually wrote that his rediscovery of a book from training base and leadership school "brought to mind where [his] hearing loss may have started at the age of 22...."  Rather than stating he experienced hearing difficulties at that time, this rather seems to be stating the Veteran's hypothesis that his experiences at the age of 22, regarding close exposure to repeated firing of various munitions, were what led to his current hearing loss disability.  The Board therefore does not read the May 2013 statement as being inconsistent with his later statement to the examiner that his hearing difficulties began when he was approximately 50 years old. 

The Board notes that the Veteran is competent to report his subjectively-experienced hearing difficulties, as they require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board, however, finds his statements regarding such symptoms since service to lack credibility in that they are inconsistent with prior statements he made to the VA examiner and submitted to VA.  See Caluza v. Brown, 7 Vet. App. at 711 , aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Additionally, it is found by the Board to be noteworthy that prior to raising his appeal, the Veteran did not report to VA treatment providers that he had continuously experienced hearing difficulties since service.  Specifically, a September 2009 VA primary care outpatient note records the Veteran's request for a hearing evaluation and statement that his hearing had slowly worsened over the years, and an October 2009 VA audiological consult includes an otologic history noting noise exposure from his military service and post-service occupation as a carpenter, without any indication that his hearing difficulties started during or immediately following service.  As noted above, while the Federal Circuit has held that an absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336.   

Although the Board does not doubt the Veteran's sincere belief that his current hearing loss disability was caused by his excessive noise exposure during service, both from close, loud, and repetitive firing of various munitions while training and serving as a training and safety man on the rifle range and from explosions and gunfire during combat service in Korea, the Board finds that he is lacks the education and/or training necessary to competently distinguish between the various causes of hearing loss and provide evidence specifically linking his current hearing loss disability to military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The conclusion of the VA examiner is found to be persuasive, as it was supported by reference to the technical results of audiometric testing and relied on the Veteran's lay statements regarding the timing of the onset of his hearing difficulties.  As the competent and persuasive evidence of record weighs against finding a causal relationship between the Veteran's current hearing loss disability and military service, service connection is not warranted on a direct basis.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

As discussed above, the Board does not find the Veteran to be a reliable historian regarding statements made subsequent to the denial of service connection asserting continuously experienced hearing difficulties during and since service, due to their inconsistency with his statement at the time of the VA examination that his hearing difficulties began when he was approximately 50 years of age, and because VA treatment records specifically relating to his hearing loss make no mention of such symptoms arising during military service or near-in-time to discharge.  As there is no competent and credible evidence demonstrating that the Veteran had a hearing loss disability that manifested to a degree of 10 percent or more during or within one year of separation from active military service, service connection is also not warranted on a presumptive basis.   See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

IV.  Tinnitus

The Veteran is competent to report such symptoms as ringing or buzzing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran first reported, on his December 2013 notice of disagreement, that his tinnitus began during military service between May and June 1952 at the live firing range, increased in severity after exposure to noise from explosions and combat in Korea, and continued up to the present.  The credibility of such statements is undermined by his reports at the VA examination in November 2013 that he had experienced periodic bilateral tinnitus sounding like a "phone ringing" over the previous two years, the onset of which he does not associate any one event, and at a VA audiological consultation in in October 2009, where he denied current complaint, and mentioned no history, of tinnitus.  Due to this inconsistency, the Board does not find the Veteran's more recent reports that he began experiencing tinnitus during service and since that time to be credible.

The VA examination report notes that service treatment records are unavailable and acknowledged the Veteran's lay statements regarding noise exposure during service.  The examiner opined that, considering the Veteran's reports that he did not begin to experience tinnitus until two years prior, approximately 58 years after his discharge from military service, the Veteran's claimed tinnitus is less likely than not caused by or a result of his military noise exposure.  The examiner further opined that the Veteran has a clinical diagnosis of hearing loss, and his tinnitus is at least as likely as not a symptom associated with such hearing loss, as tinnitus is known by the medical community to be a symptom associated with hearing loss, generally.  As described in greater detail above, the examiner also provided a detailed explanation of the bases for her conclusion that the hearing loss disability was unrelated to in-service noise exposure.  

As noted previously, in-service excessive noise exposure is conceded.  While the Board finds that the Veteran is competent to provide himself with a current diagnosis of tinnitus, he is not competent to distinguish between the various causes of tinnitus to provide evidence etiologically linking his current tinnitus and in-service noise exposure, despite his sincere belief in such a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The VA examination report is found to represent persuasive evidence regarding the etiology of the Veteran's current tinnitus, and weighs against finding an etiological connection between the tinnitus and service.  Although the Board notes that the examiner did not take the additional step of explaining how she would expect tinnitus to present if it had been related to in-service noise exposure, and did not specifically state that the current tinnitus was more likely related to the Veteran's hearing loss than his in-service noise exposure, thus somewhat limiting the probative value of the opinion, the Board finds that because the examination report represents the only competent evidence of record regarding the etiology of the Veteran's current tinnitus, the weight of the evidence is still counter to the Veteran's assertion of an etiological connection.  Additionally, although the Veteran is competent to provide evidence of experiencing tinnitus during service and recurrently since that time, as explained previously, the Board does not find the Veteran's later assertions of such to be credible due to their inconsistency with statements contained in prior evidence of record, particularly that made to treatment providers.  See Fed. R. Evid. 803 (4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy, and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).

In conclusion, as the most persuasive evidence of record weighs against finding a nexus between the Veteran's current tinnitus and military service, service connection is not warranted on a direct basis.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Additionally, as there is no competent and credible evidence demonstrating that the Veteran's tinnitus manifested during or within one year of separation from active military service, service connection is also not warranted on a presumptive basis.   See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For the foregoing reasons, the Board finds that the claim for service connection for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


[CONTINUED ON NEXT PAGE]


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


